Citation Nr: 1207561	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  08-17 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for osteoarthritis of the right knee. 

2. Entitlement to an initial rating in excess of 10 percent for osteoarthritis of the left knee. 

3. Entitlement to an initial rating in excess of 10 percent for bursitis of the left hip. 


ATTORNEY FOR THE BOARD

M. Prem, Counsel



INTRODUCTION

The Veteran served on active duty from February 1985 to May 2007. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2007 by the Department of Veterans Affairs (VA Regional Office (RO) in Montgomery, Alabama.  The issues noted on the title page were remanded in September 2010 for further development.  

The Board also remanded the issue of entitlement to service connection for mid and upper back and sternum pain.  The RO issued a December 2011 rating decision in which it granted service connection for facet arthropathy of the thoracic spine T9/10 (claimed as mid and upper back pain); it also granted service connection for left radiculopathy along the rib to sternum (claimed as sternum pain).  The granting of service connection constitutes a complete grant of the claim.  Consequently, this issue is no longer before the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Board remanded the Veteran's claims because she had undergone a VA examination of the joints in August 2009.  A supplemental statement of the case regarding the increased rating claims was issued in October 2009, yet such did not include any reference or consideration of the August 2009 VA examination report.  The Board noted that it cannot consider the evidence in the first instance; and found that a remand was necessary to correct the due process error.  See 38 C.F.R. 
§§ 19.31; 19.37(a), (b) (2011).

The Board also noted that, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record. The Board noted that the record reflects that the Veteran is not currently employed.  Therefore, the agency of original jurisdiction (AOJ) was instructed to consider whether a claim for a TDIU under Rice has been raised and, if so, the AOJ was to conduct any appropriate development and adjudication. 

In its remand directives, the Board gave specific instructions to readjudicate the claims, and in "readjudicating the Veteran's initial rating claims, the AOJ should specifically consider the August 2009 VA joints examination and whether a TDIU per Rice, supra, has been raised."  The AOJ readjudicated the Veteran's claims; but once again failed to make any mention of the August 2009 VA joints examination.  Instead, it referenced a December 2010 VA examination of the spine, which was not relevant to these claims.  Moreover, there is no evidence that the AOJ considered whether a claim for a TDIU under Rice has been raised.  

The United States Court of Appeals for Veterans Claims in Stegall v. West, 11 Vet. App. 268 (1998) held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Therefore, another remand is necessary in order for the AOJ to consider the August 2009 VA joints examination and whether a TDIU per Rice, supra, has been raised.

Accordingly, the case is REMANDED for the following action: 

The Veteran's claims should be readjudicated based on the entirety of the evidence.  In readjudicating the Veteran's initial rating claims, the AOJ should specifically consider the August 2009 VA joints examination and whether a TDIU per Rice, supra, has been raised. If the AOJ determines that a TDIU claim has been raised, any appropriate development and adjudication necessary should be completed.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



